DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   
Response to Amendment
This action is in response to the amendment filed 11/19/2021 from which Claims 1-9 are pending of which claims 8-9 are added.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim Rejections - 35 USC§ 103
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103{a) as being unpatentable over Shibata et al. {WO 2011155547 using as translation US 20130078477, hereinafter '477) and further in view of Hochi {US 20050182178) evidenced by U.S. 2011/0190440, Ohta et al. (hereinafter “Ohta”) and evidenced by U.S. 2010/0160489, Hotaka et al (hereinafter “Hotaka”) further in view of U.S. 20080305316, Kaneshiro et al. (hereinafter “Kaneshiro”) evidenced by U.S. 2005/0206112, Sakaki et al. (hereinafter “Sakaki”).    
Regarding claim 1, '477 discloses a laminate for tires comprising a film of a thermoplastic resin or a thermoplastic elastomer composition and a layer of a rubber composition ('477 Para 50), wherein the film, which can be an imide resin like aromatic polyimide thermoplastic resin (See ¶ 0061), may have a thickness of 0.2 mm (200 microns) ('477 Paras 99, 100) and the layer of the rubber composition may have a thickness of 0.7 mm (700 microns) ('477 Paras 120, 121).  '477 discloses peel strengths 
'477 is silent on the storage elastic modulus of the layer of rubber.
Hochi discloses carbon black used in a rubber composition for tires has a nitrogen-absorbing specific surface area of preferably 35 to 100 m2/g, especially preferably no more than 60 m2/g (Hochi Paras 7, 19, 21) {reading on pending Claim 3}.  As an example of such a carbon black Hochi discloses FEF grade carbon black with 40 m2/g N2SA (Hochi Para 44).  Also from ¶ 21 the content of carbon black is at least 10 parts by weight based on 100 parts by weight of the diene rubber component. When the content of carbon black is less than 10 parts by weight, sufficient rubber strength cannot be obtained.  Also, the content of carbon black is at most 100 parts by weight, preferably at most 70 parts by weight, more preferably at most 60 parts by weight.  When the content of carbon black is more than 100 parts by weight, the viscosity of the compound increases and kneading and extruding the rubber becomes difficult.  Hochi discloses strength at break of at least 10 MPa and satisfies the equation 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (wherein E" represents loss modulus and E* represents complex modulus).  (Hochi Paras 13 and 36).  Hotaka evidences at ¶ 0035 that the complex elastic modulus E* is a value represented by square root of (r2+r'2), where r is storage elastic modulus of the rubber composites for tire treads and r' is loss elastic modulus, and the loss tangent tan .delta. is a value represented by a ratio (r'/r) of the loss elastic modulus r' versus the storage elastic modulus r of the rubber composites for tire treads, and .delta. designates a phase delay of a stress versus a dynamic stress of the rubber composites for tire treads.  Therefore the equation of Hochi includes the storage modulus as part of the complex modulus in the denominator.  Ohta evidences at ¶ 0004 and Tables 2-3 that a rubber composition having a high storage elastic modulus (G') is suitable as a rubber composition applied to a tread portion, a sidewall portion, a bead filler and the like in the tire, so that it is required to develop a rubber composition having a low loss tangent (tan .delta.) and a high storage elastic modulus (G').  As means for increasing the storage elastic modulus (G') of the rubber composition, there is known a technique of increasing an amount of carbon black compounded in the rubber composition.  Tables 2-3 evidence an amount of carbon black of 60 parts by mass {i.e. similar to Hochi}.  
Specifically, while '477 as modified with Hochi discloses the storage modulus for the layer of rubber but does not expressly disclose the elastic storage modulus for the layer of rubber as claimed, '477 as modified by Hochi discloses that carbon black is added as a reinforcing agent ('477 Para 68).  It is the examiner's position that the amount of carbon black is a result effective variable, directly affecting the level of reinforcing (modulus) of the rubber layer, as evidenced by Ohta as for natural rubber and other rubbers, and determination of which would have been obvious through routine experimentation to reach desired modulus values for particular applications, including values presently claimed. 
Given that '477 in view of Hochi discloses a laminate of a film and layer as presently claimed, and is directed to the same (tires) application, and further discloses layers made from the same components in the same or overlapping amounts as those of the current disclosure ('477 Paras 50-60, 89, 102-119, Tables 3-6), it would have been obvious to one of ordinary skill in the art at the time of the invention that the teachings of '477 encompass films and layers that meet the properties as presently claimed including storage elastic modulus given that the breaking strength as disclosed by ‘477 modified by Hochi is at least 10 MPa where such a tensile modulus like the yield point for elasticity of rubber  would also be at least 10 MPa so the complex modulus which includes the storage modulus would also be at least 10 MPa reading on less than 400MPa at -20ºC and being 8.5 MPa or greater at 70 ºC. 
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I to use the carbon black of Hochi in the composition of '477 motivated to gain the benefit of enhanced reinforcement, durability, and effective heat generating property as taught by Hochi (Hochi Para 19).  Furthermore the combination of Hochi and ‘477 has a reasonable expectation of success because both are for laminates of rubber compositions with carbon black for tires.  
However ‘477 in view of Hochi does not expressly disclose the storage modulus of the film being 30 MPa or greater as claimed in the pending claim.  
Kaneshiro directed to laminates with shape and thermal stability as is ‘477 as modified as disclosed by Kaneshiro in the abstract and ¶s 0022, 0057-0060, 0152 and 0270 of a polyimide film that does not cause dimensional change due to thermal stress with a characteristic of suppressing thermal deformation of the material in lamination of a polyimide film, where the polyimide film has a storage modulus at 380° C. ranging from 0.4 GPa to 2.0 GPa (400 to 2,000 MPa).  Sakaki evidences at ¶ 0026 that storage modulus of the shock absorber with polymer and rubber is decreased by increase in temperature while running the tire.  Therefore the range of storage modulus 400 to 2,000 MPa at 380ºC would not be less at a lower temperature given that storage modulus for polymers decrease with increasing temperature.  The position of the Office is that the storage modulus of Kaneshiro at 70ºC would be in the range of 400 to 2000 MPa which is in the range of 30 MPa or greater with a dynamic distortion given that storage modulus decreases with increasing temperature and 70ºC is less than 380 ºC.  From ¶ 0152 of Kaneshiro an adhesive film having the polyimide film as a core layer by providing an adhesion layer on at least one side of the polyimide film eases thermal deformation of the film on the thermal laminate, and effectively prevents the dimensional change of the film.  More specifically, the adhesive film is produced by providing an adhesion layer containing thermoplastic polyimide on at least one side of the polyimide film.  From ¶ 0270 the polyimide film is applicable to a field of manufacturing resin molded products such as lamination plates or adhesive films.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here ‘477 modified by Hochi has polyimide film for the purpose of a liner in a flexible laminate with heat or thermal stability and fatigue resistance.  Kaneshiro has a polyimide film for the purpose of having a flexible laminate with heat resistance for resin molded products.  Given this similarity of purpose the polyimide of Kaneshiro can be substituted for or combined with the polyimide of ‘477 as modified in a film.   
The recitation in the claims that the laminate is “for tires” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that ‘477 as modified disclose the laminate as presently claimed, it is clear that the laminate of ‘477 as modified would be capable of performing the intended use, i.e. for tires, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I from ‘477 as modified by Hochi to use the carbon black of Hochi in the composition of '477 having polyimide resin as a film, as afore-described, where the polyimide of Kaneshiro is substituted for or combined with the polyimide of ‘477 as modified in the film with a storage modulus of 30ºC or greater motivated to have a film or a flexible laminate that suppresses dimensional change due to thermal stress to have the laminate for tires as in Claim 1.  Furthermore the combination of Kaneshiro with ‘477 as modified has a reasonable expectation of success because both have polyimide films for flexible laminates with heat or thermal resistance.    
Regarding claim 2, '477 in view of Hochi further in view of Kaneshiro is applied as to Claim 1, where ‘477 discloses the rubber composition comprises 100 parts by weight (pbw) of a rubber component, 0.5 to 20 pbw of a condensate of formaldehyde and a compound identical to that represented by Formula (1), 0.25 to 200 pbw of a methylene donor, where the weight ratio of methylene donor to condensation product is 0.5 to 10 ('477 Paras 50-60). '477 discloses examples with 3 parts condensate and 6 parts methylene donor ('477 Paras 102, 111, 112, Table 6).  
Regarding claim 3, '477 in view of Hochi further in view of Kaneshiro is applied as to Claim 1, where ‘477 and Hochi disclose 60 pbw carbon black, per 100 pbw rubber composition ('477 Paras 102, 107, Tables 3-6), and carbon black with a nitrogen-absorbing specific surface area of preferably 35 to 100 m2/g (Hochi Paras 7, 19, 21) such as FEF grade carbon black with 40 m2/g N2SA (Hochi Para 44).  
Regarding claim 4, '477 in view of Hochi further in view of Kaneshiro is applied as to Claim 1, where ‘477 discloses the rubber component preferably contains 10 to 100% by weight butadiene rubber ('477 Paras 73, 93), i.e. 10 to 100 parts by weight butadiene rubber per 100 parts by weight rubber component. '477 discloses examples with 75 to 100 pbw butadiene rubber ('477 Para 102, Table 6).  
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103{a) as being unpatentable over ‘477 in view of Hochi.  
Regarding claim 5, '477 discloses a laminate for tires comprising a film of a thermoplastic resin or a thermoplastic elastomer composition and a layer of a rubber composition ('477 Para 50). '477 discloses the rubber composition comprises 100 parts by weight (pbw) of a rubber component, 0.5 to 20 pbw of a condensate of formaldehyde and a compound identical to that represented by Formula (1), 0.25 to 200 pbw of a methylene donor, where the weight ratio of methylene donor to condensation product is 0.5 to 10 ('477 Paras 50-60). '477 discloses examples with 3 parts condensate and 6 parts methylene donor ('477 Paras 102, 111, 112, Table 6). '477 discloses fillers such as carbon black are generally used in rubber compositions ('477 Para 68). All disclosed rubber composition examples of '477 include 60 pbw carbon black, per 100 pbw rubber composition ('477 Paras 102, 107, Tables 3-6).  
'477 does not disclose the carbon black may have a nitrogen adsorption specific surface area of 40 m2/g or greater.  
Hochi discloses carbon black used in a rubber composition for tires has a nitrogen-absorbing specific surface area of preferably 35 to 100 m2/g, especially preferably no more than 60 m2/g (Hochi Paras 7, 19, 21) {reading on 40 m2/g or greater}. As an example of such a carbon black Hochi discloses FEF grade carbon black with 40 m2/g N2SA (Hochi Para 44). Hochi discloses strength at break of at least 10 MPa (Hochi Para 36).  
The recitation in the claims that the laminate is “for tires” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that ‘477 as modified disclose the laminate as presently claimed, it is clear that the laminate of ‘477 as modified would be capable of performing the intended use, i.e. for tires, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. 
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I to use the carbon black of Hochi in the composition of '477 motivated to gain the benefit of enhanced reinforcement, durability, and effective heat generating property as taught by Hochi (Hochi Para 19).  Furthermore the combination of Hochi and ‘477 has a reasonable expectation of success because both are for laminates of rubber compositions with carbon black for tires.  
Regarding claim 6, '477 in view of Hochi is applied as to Claim 5, where ‘477 discloses the rubber component preferably contains 10 to 100% by weight butadiene rubber ('477 Paras 73, 93), i.e. 10 to 100 parts by weight butadiene rubber per 100 parts by weight rubber component. '477 discloses examples with 75 to 100 pbw butadiene rubber ('477 Para 102, Table 6).  
Claim 7 is rejected under pre-AIA  35 U.S.C. 103{a) as being unpatentable over '477 and further in view of Hochi evidenced by Ohta and evidenced by Hotaka further in view of Kaneshiro evidenced by U.S. 2005/0206112, Sakaki Sakaki evidenced by the article entitled “Structure and Dynamics of Carbon Black Filled Elastomers II, IMS and IR”, Mun Fu Tse, Andy H. Tsou and Michael K. Lyon, Rubber World, April 2003, pages 30-36 hereinafter “Tse”.  
Regarding claim 7, ‘477 in view of Hochi further in view of Kaneshiro is applied as to Claim 1, where '477 discloses the thermoplastic resin may be an imide resin such as polyimide ('477 Para 61) and the rubber component may be a copolymer of isobutylene and an aromatic vinyl monomer such as methylstyrene ('477 Para 73) with the aromatic vinyl monomer as methylstyrene as with a brominated isobutylene/p-methylstyrene copolymer (BIMS).  Tse evidences at page 30, right column, and first full ¶ left column, page 31 and figure 7 that (poly(isobutylene-co-paramethylstyrene), IMS (no bromine) can be used in rubber compositions like brominated poly(isobutylene-co-para-methylstyrene), BIMS or as blends.  
Claims 5-6, are rejected under pre-AIA  35 U.S.C. 103{a) as being unpatentable over Shibata et al. {WO 2011155547 using as translation US 20130078477, both already made of record, hereinafter '477), and further in view of Yamakawa {WO 2012039203, using the equivalent US 20130174933, both already made of record).
Regarding claim 5, '477 discloses a laminate for tires comprising a film of a thermoplastic resin or a thermoplastic elastomer composition and a layer of a rubber composition ('477 Para 50). '477 discloses the rubber composition comprises 100 parts by weight (pbw) of a rubber component, 0.5 to 20 pbw of a condensate of formaldehyde and a compound identical to that represented by Formula (1), 0.25 to 200 pbw of a methylene donor, where the weight ratio of methylene donor to condensation
product is 0.5 to 10 ('477 Paras 50-60). '477 discloses examples with 3 parts condensate and 6 parts methylene donor ('477 Paras 102, 111, 112, Table 6). '477 discloses fillers such as carbon black are generally used in rubber compositions ('477 Para 68). All disclosed rubber composition examples of '477 include 60 pbw carbon black, per 100 pbw rubber composition ('477 Paras 102, 107, Tables 3-6).  
'477 does not disclose the carbon black may have a nitrogen adsorption specific surface area of 40 m2/g or greater.  
Yamakawa discloses preferable carbon black surface area is high such as 75 m2/g or greater for increasing rubber adhesion to resins (Yamakawa Paras 141, 147, 227).  Yamakawa discloses an example film with a thickness of .2 mm (200 microns) ('477 Paras 99, 100). 
The recitation in the claims that the laminate is “for tires” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that ‘477 as modified disclose the laminate as presently claimed, it is clear that the laminate of ‘477 as modified would be capable of performing the intended use, i.e. for tires, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. 
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I to use the carbon black with a surface area greater than 40 m2/g, such as 75 m2/g or greater in the rubber composition of '477 motivated to gain the benefit of increasing rubber adhesion to resins as taught by Yamakawa (Yamakawa Paras 141, 147, 227) to have the laminate of Claim 5.  Furthermore the combination of Yamakawa and ‘477 has a reasonable expectation of success because both have for rubber layer with carbon black combined with a polymer layer. 
Regarding claim 6, '477 in view of Yamakawa is applied as to Claim 5, where ‘477 discloses the rubber component preferably contains 10 to 100% by weight butadiene rubber ('477 Paras 73, 93), i.e. 10 to 100 parts by weight butadiene rubber per 100 parts by weight rubber component.  Also '477 discloses examples with 75 to 100 pbw butadiene rubber ('477 Para 102, Table 6). 
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103{a) as being unpatentable for Claim 8 over Shibata et al., (hereinafter '477), further in view of Hochi evidenced by Ohta and evidenced by Hotaka and further in view of Kaneshiro evidenced by Sakaki and for Claim 9 over ‘477 further in view of either Hochi or Yamakawa, where for both Claims 8-9 and further in view of JP 2003-261834, Daito.  
For JP2003-261834 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Daito”.  
Regarding Claims 8-9 for Claim 8 ‘477 in view of Hochi further in view of Kaneshiro and for Claim 9 ‘477 in view of Hochi or Yamakawa are applied as to Claims 8 or 9, respectively, where ‘477 as modified does not expressly disclose a range of storage-elastic modulus of 30 to greater and 400 or less MPa upon dynamic distortion of film of 0.1 % at 70ºC   
Daito is directed as is ‘477 as modified to a laminate as disclosed in Daito from the abstract and ¶s 0012-0014, 0021, 0044 and 0047 an adhesive film for firmly securing to a substrate to obtain high mounting reliability.  The adhesive film comprises (A) a thermoplastic polyimide resin which is soluble in an organic solvent and has a glass transition temperature of ≥100ﾟC and (B) a thermosetting resin with a content of component (B), based on the total components, of 20-70 wt.%, and has a glass transition temperature after curing by heat treatment of ≥100ﾟC, a storage modulus at 25ﾟC of 2,500-6,000 MPa, and a storage modulus at ≥200ﾟC of ≥40 MPa.  Given this range overlaps with that of 30 to 400 MPa of pending Claims 8-9 and in As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  The adhesive film used comprises a thermoplastic polyimide resin and a thermosetting resin having a glass transition temperature of 100 ° C. or higher and a glass transition temperature of 2°C. or higher, which is obtained by reacting a tetracarboxylic dianhydride with a diamine.  An acid dianhydride used for the polymerization of the thermoplastic polyimide is 4,4′- bisphenol A carboxylic acid dianhydride is particularly preferable from the viewpoint of adhesion, heat resistance, and solubility in an organic solvent.  The adhesive film can be obtained without curing the curing component.  In addition, the adhesive film is semi-cured at the time of thermocompression bonding.  The adhesive film is excellent in a strong adhesive property and a high moist heat resistance, the adhesive film is excellent in reflow resistance and temperature cycle resistance because it relaxes thermal stress generated during heating and cooling and has a high elastic modulus.  
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I to have the carbon black of Hochi with N2SA of 35 to 100 m2/g or the carbon black with a surface area greater than 40 m2/g, such as 75 m2/g or greater from Yamakawa in the composition of '477 having polyimide resin as a film in the rubber composition of '477, as afore-described for Claims 1 and 5, where the polyamide is from Daito having a glass transition temperature of ≥100ﾟC and (B) a thermosetting resin with a content of component (B), based on the total components, of 20-70 wt.%, and has a glass transition temperature after curing by heat treatment of ≥100ﾟC, a storage modulus at 25ﾟC of 2,500-6,000 MPa, and a storage modulus at ≥200ﾟC of ≥40 MPa with the same purpose of adhesiveness as with ‘477 motivated to have an adhesive film excellent in a strong adhesive property and a high moist heat resistance, the adhesive film is excellent in reflow resistance and temperature cycle resistance.  Furthermore the combination of Daito with ‘477 as modified has a reasonable expectation of success to one skilled in the art because both are directed to having polyimide in an adhesive film for adhesive properties.  
Response to Arguments
Applicant’s arguments filed 11/19/2021 have been carefully considered but are not persuasive.     
Applicant traverses the rejection of the Claims 1-4 under 35 U.S.C. 103 from ‘477 in view of Hochi evidenced by Ohta and Hotaka and further in view of Kaneshiro evidenced by Sakaki.  Applicant first argues that Claim I recites, "a peel strength between the film and the layer determined by 180° peel test being 30 N/inch or greater." Shibata is cited as allegedly disclosing an overlapping range of peel strength.  However, Shibata does not specify that the peel test is a 180° peel test.  Because it is not clear whether the peel test is the same, it cannot be determined whether a peel strength of Shibata actually overlaps the claimed range.  Therefore, a prima facie case of obviousness has not been established and the rejection should be withdrawn. 
In response pending claim 1 claims a peel strength between the film and the layer evidence around the same and the teaching is or greater determined by 180° peel test being 30 N/inch or greater.  The prior art ‘477 discloses peel strengths of 50 or greater N/25 mm (Index of 3 or greater, 25 mm being equal to an inch) ('477 Paras 122-124, Table 3-6).  The key terms in both are “or greater”, therefore whether the peel angle is at 90 or 180 degrees in ‘477 the “or greater” is the issue.  This is because whether the peel strength at 180 degrees is lower or higher compared to that at 90 degrees the overlap is in the “or greater” of each.  Therefore prima facie obviousness is established.   
Applicant argues regarding the combination of Hochi with Shibata that with regard to the storage elastic modulus of the rubber layer the rejection of this claim feature is incorrect.  Applicant submits that a strength at break as alleged in the Office Action to support the rejection is not the same as a storage elastic modulus.  A storage elastic modulus may be understood as a measure of how much energy must be put into the sample in order to distort it, as described for example, at https;//chern.lihretexts.org/Bookshelves/Organic Chemistry/Book%3A Polymer Chemistry (Schaller)/04%3A Polymer Properties/4.08%3A Storage and Loss Modulus, accessed April 6, 2021.  Energy to distort a sample is not the same as a breaking strength.  Thus, Hochi's breaking strength is not applicable to the claims. 
In response the examiner cannot comment on the merits of this argument because the reference cited by Applicant is not of record and Applicant has not bothered to make the document of record.  However a breaking strength certainly causes a distortion.   
Applicant contends that additionally regarding the claimed storage elastic modulus, the singular measurement of breaking strength in Hochi does not address the claimed storage modulus of the layer under the different claimed conditions.  Thus, the rejection does not address the claim limitations and obviousness has not been established.  
In response from Hochi at ¶ 0036-0038 the property after vulcanization is the strength at break of at least 10 MPa and furthermore has complex modulus of (E*).  From the evidence references including Ohta with the addition of carbon black of around 60 parts per mass in Tables 2-3 of Ohta, although broadly for such a filler Ohta has an amount of 30 to 90 parts by mass, the storage elastic modulus above 10 MPa. The storage elastic modulus of Ohta is in the range of around 100 MPa, which is like the greater than 8.5 MPa of the pending claims, but always less than 400 MPa, which is also like the pending claims.  Such a similar amount of carbon black is disclosed in Hochi at ¶ 0021 preferably from 30 to 70 parts by weight which would from the broadest teaching of Hochi evidenced by Ohta have a similar storage elastic modulus to Ohta.  
Applicant argues that the conclusion in the rejection that simply adding or removing carbon black will achieve a desired storage elastic modulus is unsupported by Hochi.  Referring to Table I of Hochi, inventive Examples 1-2 have different strengths at break TB despite having the same carbon black content. Comparative Examples I and 3 of Hochi have increased carbon black content relative to inventive Examples 1-2 of Hochi, but TB is lower than that of inventive Examples 1-2 of Hochi. Comparative Example 2 of Hochi has significantly less carbon black and the breaking strength TB is significantly lower, but the content of sericite is significantly greater and Comparative Example 2 of Hochi includes no silane coupling agent. Referring to inventive Examples 1-2 of Hochi, modifying the sericite content clearly affects the breaking strength. Further, comparing inventive Example I of Hochi with Comparative Example 4 of Hochi, shows that the sulfur content also affects the breaking strength. Thus, no conclusion can be had from Comparative Example 2 that the reduced carbon black content actually affected the breaking strength, and instead it seems the increased sericite content and absence of silane coupling agent is at least partially responsible for the different result. If anything, Table I of Hochi would suggest that increasing the carbon black content reduces the breaking strength and that too little carbon black also reduces the breaking strength.  Thus, one of ordinary skill in the art could not readily understand that carbon black is useful as a result-effective variable to have arrived at the present claims. Furthermore, the Comparative Examples I and 3 of Hochi having a carbon black content most similar to the 60 pbw carbon black of Shibata have a lower breaking strength compared to the inventive Examples 1-2 of Hochi, and thus could not have been considered obvious in view of the combination of references.  
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Also Hochi is only used as teaching reference in order to teach carbon black in rubber composition for tires from which films and layers encompass films and layers for meeting the properties as presently claimed by including carbon black to amounts which the evidence references show increases storage modulus.  Such an increase in storage elastic modulus would be from the presence of carbon black from Hochi, which as evidenced by Ohta at the same amounts around 60 gives storage elastic modulus greater than 10 MPa as around 100 MPa and more in the examples similar to the at least 10 MPa of breaking strength as disclosed by '477 modified by Hochi, where such a tensile modulus like the yield point for elasticity of rubber would also be at least 10 MPa so the complex modulus, as in Hochi which includes the storage modulus, would also be at least 10 MPa reading on less than 400MPa at -20ºC and being 8.5 MPa or greater at 70 ºC.  These are the properties as presently claimed including storage elastic modulus given that the breaking strength as disclosed by '477 modified by Hochi is at least 10 MPa, where such a tensile modulus like the yield point for elasticity of rubber would also be at least 10 MPa so the complex modulus which includes the storage modulus would also be at least 10 MPa reading on less than 400MPa at -20ºC and being 8.5 MPa or greater at 70 ºC as evidenced by the storage elastic modulus of Ohta from similar amounts of carbon black.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  The Office Action is not asserting that strength at break is equivalent to storage modulus.  These are different in that the former is related to tensile stress and the latter is related to Young’s modulus. 
Also Applicant asserts that reliance on evidence from the Ohta reference that increasing the carbon black is known to increase the storage elastic modulus for the assertion in the Office Action that Hochi's strength at break satisfies an equation that includes complex modulus as one value, where complex modulus is derived in part from a storage elastic modulus value is without support.  Also the following conclusion of the Office Action that the equation for strength at break includes storage modulus does not in any way support that the value of the strength at break is equivalent to storage modulus and is instead evidence that strength at break is not equivalent to storage modulus.  Thus, the continued reliance on the value of Hochi's strength at break for rejection of the claimed storage modulus is in error and the rejection should be withdrawn.  Applicants submit that the Office Action further states without particular explanation that if the breaking strength of Hochi is at least 10 MPa that the tensile modulus would also be at least 10 MPa, so the complex modulus which includes the storage modulus would also be at least 10 MPa.  However, even if the complex modulus was at least 10 MPa, no evidence has been presented and no reasoning has been provided explaining that the storage modulus allegedly included in the complex modulus would be at least 10 MPa.
The rejection was not equating strength at break (“TB”) with complex modulus from Hochi but that from Hochi ¶ 0036 the vulcanized rubber composition has both the TB of at least 10 MPa and meets the formula for complex modulus.  The examiner is of the opinion that the TB is related to tensile strength and storage modulus, which is conceptually like Young’s modulus, and as evidenced by Ohta storage elastic modulus is greater than 10 MPa in the range of around 100 MPa with the addition of carbon black in similar amounts as to those in Hochi.  
Applicant further contends that the rejection acknowledges that neither Shibata nor Hochi disclose the storage modulus, but the Office Action asserts that carbon black directly affects the modulus of the rubber and that the storage modulus would have been obvious through routine experimentation.  This rejection is incorrect. Because none of the cited references even disclose a specific significance of the storage modulus, there is no evidence that the storage modulus is a result effective variable.  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Therefore, the Office cannot rely on optimization and routine experimentation to assert that the storage modulus would have been determined from the references.  Also, according to MPEP 2144.05(Il)(A), routine experimentation involves optimization within prior art conditions. Thus, even if the references disclosed the storage modulus and disclosed that the values thereof were result-effective, the references would have had to disclose values or ranges of values overlapping or encompassing the claimed range. Because there are no values within which to optimize in the cited art, optimization and routine experimentation could not have been performed. Optimization is not available as a basis for asserting obviousness of the claim limitations based on the cited references   
In response the rejection did not state that the storage modulus was a result effective variable but that the amount of carbon black added to the rubber composition as in Claim 3 and for Claim 1 with the layer of rubber composition was a result effective variable from Hochi evidenced by Hotaka and Ohta.  Therefore one skilled in the art by routine experimentation would derive the property of storage elastic modulus as evidenced by Ohta in the range of around 100 MPa, as greater than 10MPa from varying the amount of carbon black as evidenced by Ohta with amounts taught by Hochi and ‘477.  Also the current version of the MPEP does not state that “only result-effective variables can be optimized” as argued by Applicant.  The MPEP § 2144.05(II)(B) has been revised to state that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Applicant argues that for claims 3 and 5, rejected under ‘477 and Hochi and separately under ‘477 and Yamakawa the claims requires carbon black having an N2SA of at least 40 m2/g.  Applicant submits that paragraph [0107] of Shibata discloses Seast V carbon black, which has a nitrogen absorption specific surface area of 27m2/g (see, e.g., WO2014/0209009 at Table 1, accessed at https://patents.googkcom/patent/WO2014(P0909A.l/en).  Applicants contends that in other words, Shibata discloses the N2SA of a carbon black and it would not have been obvious to look to another reference to determine what the N2SA should be for use with Shibata.  Further argued is that the only carbon black disclosed by Shibata is outside of the acceptable range disclosed by Hochi and is also outside of the range in claims 3 and 5.  Applicants conclude it could not have been obvious to apply Hochi's carbon black to Shibata.  Applicants assert that one of ordinary skill in the art could not have understood the references as being compatible or have any expectation of positive results for the combination.  Applicant also argues concerning the Yamakawa reference that Yamakawa describes that the carbon black DBP should be at least 90 cm3/100g or there is not a sufficiently firm bond between a rubber layer and a gas barrier layer (see Yamakawa at paragraph [0141]).  Seast V carbon black DBP is 87, which is less than the minimum required by Yamakawa.  Thus, not only are the N2SA values of the carbon black of Shibata and Hochi or Yamakawa significantly different, but Hochi discloses a different grade of carbon black and Yamakawa discloses a different DBP requirement.
In response in accordance with MPEP §2146Xl a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials.  The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).  Here ‘477 does not disclose whether the carbon black with N2SA of 27 m2/g is taught away from or inferior or cannot be improved upon or has achieved a theoretical maximum for adhesion.   
In accordance with MPEP §2146Xl furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Disclosed examples and preferred embodiments, like the example and grade of ‘477 do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Also in response Applicant’s argument appears to assert that the teachings of ‘477 in view of Hochi or Yamakawa has no need of improvement or cannot be improved upon.  This would mean that the teachings of ‘477 for adhesion between a resin film and rubber has achieved all the theoretical maximums for such adhesion.  However ‘477 does not teach away from nor teach inferior properties with carbon blacks with a nitrogen absorption specific surface area of 27m2/g nor disclose that a theoretical maximum for adhesion has been achieved or even that adhesion could not be improved.  The ‘477 makes no such claims so such a position would be the arguments of counsel, which cannot take the place of evidence in the record, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant regarding the ‘477 achieving theoretical maximums for adhesion must be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.  
Applicant also argues concerning the Office Action statement that recitation of a laminate "for tires" merely represents intended use, that one of ordinary skill in the art would understand that different applications may have different requirements and it would not have been obvious to substitute components of a composition for hoses in a composition for tires. 
In response such a position would be the arguments of counsel, which cannot take the place of evidence in the record, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the position provided by the applicant regarding one of ordinary skill in the art would understand that different applications may have different requirements and it would not have been obvious to substitute components of a composition for hoses in a composition for tires must be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787